Citation Nr: 0311763	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  02-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

Entitlement to service connection for headaches.

Entitlement to a compensable rating for a head scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




REMAND

The veteran had active service from August 1978 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from an October 2001 RO rating decision which 
granted service connection and a noncompensable rating for a 
head scar of the right parietal scalp area (claimed as head 
injury); the veteran appeals for a higher rating.  He also 
appeals a July 2002 RO decision which denied service 
connection for headaches.

On his VA Form 9 (substantive appeal), received in July 2002, 
the veteran requested a Board hearing in Washington, D.C.  
Such hearing was scheduled for June 2003.  However, on the 
day prior to the hearing, he requested that the Board hearing 
in Washington, D.C. be cancelled, and instead held at the RO 
in Atlanta.  The case must be returned to the RO to schedule 
such a hearing.  Accordingly, the case is remaned to the RO 
for the following action:

The RO should clarify whether the veteran 
wishes an  in-person Board hearing at the 
RO (Travel Board hearing) or whether he 
wishes a Board videoconference hearing at 
the RO.  The RO should then schedule the 
appropriate Board hearing at the RO.  
After taking necessary action on this 
hearing request, the case should be 
returned to the Board in Washington, D.C.


		
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


